                 Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 1 of 9



     David A. Chami, AZ #027585
1
     PRICE LAW GROUP, APC
2    8245 N. 85th Way
     Scottsdale, AZ 85258
3
     T: (818) 600-5564
4    F: (818) 600-5464
     david@pricelawgroup.com
5

6    Beth Findsen, AZ #023205
     PRICE LAW GROUP, APC
7    8245 N. 85th Way
8
     Scottsdale, AZ 85258
     T: (818) 600-5575
9    F: (818) 600-5475
     beth@pricelawgroup.com
10
     Attorneys for Plaintiff,
11   Jeffrey Stuart
12

13                                UNITED STATES DISTRICT COURT

14                                       DISTRICT OF ARIZONA

15

16
     Jeffrey Stuart,                                      Case No.: CV-18-04428-PHX-DLR

17                   Plaintiff,
                                                          PLAINTIFF’S OPPOSITION TO
18          v.                                            DEFENDANT BOKF, NA DBA BANK
                                                          OF ARIZONA’S MOTION TO
19
     BOKF, NA, dba Bank of Arizona; and                   DISMISS
20   Experian Information Solutions, Inc.,
                                                          [Oral Argument Requested]
21                   Defendants.

22

23
            Plaintiff Jeffrey Stuart (“Plaintiff”) hereby submits the following Opposition to
24
     Defendant BOKF, NA dba Bank of Arizona’s (“Defendant” or “BOKF”) Motion To
25
     Dismiss Plaintiff’s Amended Complaint for failing to state a claim upon which relief can
26
     be granted.
27
            //
28



                                                           -1-
                                  Plaintiff’s Opposition To BOKF’s Motion To Dismiss
              Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 2 of 9




1    I.     INTRODUCTION
2           BOKF attempts to craft two disputes out of one, to disingenuously claim that
3    BOKF failed to receive duty-triggering notice of both disputes, to seek dismissal of
4    Plaintiff’s complaint for violations of the Fair Credit Reporting Act. But as plead,
5    Plaintiff’s dispute letter, sent October 23, 2018, clearly stated that his home had been lost
6    to trustee sale in January 2013 and therefore he disputed that a balance of $625,642 could
7    be owed BOKF. Hence, the dispute encompassed the trustee sale, its timing, and the
8    inaccurate reporting of an astronomical post-sale balance.
9
            Despite this, BOKF moves for dismissal claiming that Plaintiff’s notice of dispute
10
     with the credit reporting agencies for inaccurately reporting that Plaintiff owed BOKF
11
     $625,542 post-trustee sale debt on his credit report, representing a debt that Plaintiff no
12
     longer owed, did not also serve as duty-triggering notice of a dispute that it would be
13
     inaccurate to add a post-investigation “F” for foreclosure to the credit report as an entry
14
     for November 2018. In essence, BOKF seems to argue that Plaintiff was required to
15
     renew his dispute of the post-trustee sale reporting of a foreclosure because BOKF
16
     foolishly added more harmful information about the tradeline in blatant disregard of the
17
     information provided in the dispute. BOKF’s Motion to Dismiss must be denied because
18
     Plaintiff has sufficiently plead that BOKF had notice of the post-trustee-sale date and
19
     nevertheless inaccurately reported current foreclosure, more than 5 years after the actual
20
     foreclosure occurred. See Doc. 42, First Amended Complaint (“FAC”), ¶¶ 15-20, 32.
21
            To survive a Fed. R. Civ. P. Rule 12(b)(6) Motion to Dismiss, Plaintiff is only
22
     required to plead that he discovered an inaccurate tradeline on his credit report, that
23
     BOKF had notice of it, and that BOKF failed to comply with 15 U.S.C. § 1681s-
24
     2(b)(1)(A)-(E). Biggs v. Experian Info. Sols., Inc., 209 F. Supp. 3d 1142, 1144 (N.D. Cal.
25
     2016) (citing Corns v. Residential Credit Sols., Inc., No. 2:15-cv-1233-GMN-VCF, 2016
26
     U.S. Dist. LEXIS 27864, at *4 (D. Nev. Mar. 3, 2016). Because Plaintiff alleges BOKF’s
27
     investigation was unreasonable, Plaintiff was not required to re-dispute the inaccurate
28



                                                       -2-
                              Plaintiff’s Opposition To BOKF’s Motion To Dismiss
               Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 3 of 9




1    results of BOKF’s investigation. Therefore, Plaintiff pleads sufficient facts to make his
2    claim plausible under Twombly/Iqbal standard, and BOKF’s motion to dismiss should be
3    denied.
4    II.    LEGAL STANDARD
5           Federal Rule of Civil Procedure 12(b)(6) is designed to “test[ ] the legal sufficiency
6    of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A dismissal under Rule
7    12(b)(6) for failure to state a claim can be based on either (1) the lack of a cognizable
8    legal theory or (2) insufficient facts to support a cognizable legal claim. Balistreri v.
9
     Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A complaint must provide more
10
     than “labels and conclusions” or a “formulaic recitation of the elements of a cause of
11
     action;” it must contain factual allegations sufficient to “raise a right to relief above the
12
     speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While “a
13
     complaint need not contain detailed factual allegations [ ] it must plead ‘enough facts to
14
     state a claim to relief that is plausible on its face.’ ” Clemens v. DaimlerChrysler Corp.,
15
     534 F.3d 1017, 1022 (9th Cir. 2008) (quoting Twombly, 550 U.S. at 570). “A claim has
16
     facial plausibility when Plaintiff pleads factual content that allows the court to draw the
17
     reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
18
     Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The plausibility
19
     standard asks for more than a sheer possibility that a defendant has acted unlawfully. Id.
20
            When analyzing a complaint under Rule 12(b)(6), “[a]ll allegations of material fact
21
     are taken as true and construed in the light most favorable to the nonmoving party.” Smith
22
     v. Jackson, 84 F.3d 1213, 1217 (9th Cir. 1996). However, legal conclusions couched as
23
     factual allegations are not given a presumption of truthfulness, and “conclusory
24
     allegations of law and unwarranted inferences are not sufficient to defeat a motion to
25
     dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). In ruling upon a motion to
26
     dismiss, the court may consider only the complaint, any exhibits properly included in the
27
     complaint, and matters that may be judicially noticed pursuant to Federal Rule of
28



                                                       -3-
                              Plaintiff’s Opposition To BOKF’s Motion To Dismiss
              Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 4 of 9




1    Evidence 201. See, Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988);
2    Isuzu Motors Ltd. v. Consumers Union of U.S., Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal.
3    1998).
4    III. ARGUMENT

5              a. Plaintiff Pleaded The Required Elements Of a § 1681s-2(b) FCRA
                  Claim, Including That BOKF Had Notice Of An Inaccuracy.
6
            In order to state an FCRA claim “a plaintiff must show that: (1) he found an
7
     inaccuracy in his credit report; (2) he notified a credit reporting agency; (3) the credit
8
     reporting agency notified the furnisher of the information about the dispute; and (4) the
9

10
     furnisher failed to investigate the inaccuracies or otherwise failed to comply with the

11
     requirements of 15 U.S.C. § 1681s-2(b)(1)(A)-(E).” Biggs, 209 F. Supp. 3d at 1144 (citing

12
     Corns, No. 2:15-cv-1233-GMN-VCF, 2016 U.S. Dist. LEXIS 27864, at *4 (D. Nev. Mar.

13   3, 2016). Furthermore, the furnisher’s investigation under 15 U.S.C. § 1681s-2(b)(1)(A)

14   “may not be unreasonable.” Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1157

15   (9th Cir. 2009).

16          A furnisher’s reasonable investigation under section 1681s-2(b)(1)(A) must be a

17   “fairly searching inquiry” and “[a] consumer may show a violation of an information
18   furnisher’s duty under § 1681s-2(b)(1)(A) by showing that the furnisher’s investigation
19   was not reasonable.” Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 616 (6th Cir. 2012).
20   Furthermore, whether an investigation is reasonable “is a factual question normally
21   reserved for trial,” unless the reasonableness of a furnisher’s procedures is beyond
22   question. Krajewski v. Am. Honda Fin. Corp., 557 F. Supp. 2d 596, 609 (E.D. Pa. 2008)
23   (quoting Westra v. Credit Control of Pinellas, 409 F.3d 825, 827 (7th Cir. 2005). See also
24   Gorman, 584 F. 3d at 1161 (stating that the consumer bears the burden of showing that a
25   furnisher’s investigation was unreasonable and that there is a causal relationship between
26   the unreasonable investigation and the furnisher’s failure to discover inaccuracies).
27

28



                                                      -4-
                             Plaintiff’s Opposition To BOKF’s Motion To Dismiss
              Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 5 of 9




1           In its Motion to Dismiss, BOKF argues that Plaintiff did not allege that BOKF had
2    notice of the inaccurate tradeline as it pertains to its foreclosure “F” status. MTD, pg. 1.
3    However, Plaintiff adequately alleged that BOKF had notice by pleading the required
4    elements of an FCRA claim pertaining to the disputed tradeline. FAC, ¶¶ 15-20, 32.
5    BOKF attempts to evade its failure to comply with the FCRA by arguing that Plaintiff
6    should be required to re-dispute the inaccurate results of a dispute regarding the same
7    tradeline before liability is imposed, regardless of whether BOKF’s investigation was
8    unreasonable. MTD, pgs. 2-3. Therefore, BOKF violated 15 U.S.C. § 1681s-2(b)(1)(A)
9
     when it reported the inaccurate foreclosure “F” status after its unreasonable
10
     investigation of Plaintiff’s dispute. Plaintiff was only obligated to put the BOKF on
11
     notice of how the tradeline was supposed to be reporting and he accomplished that in his
12
     original dispute.
13
            Plaintiff alleges in his Complaint that he mailed a dispute letter to Experian
14
     regarding the BOKF mortgage and that Experian forwarded his dispute to BOKF. FAC,
15
     ¶¶ 15-16. This dispute gave the date of the trustee sale, the amount being incorrectly
16
     reported as due, and requested the error be investigated and fixed. Therefore, BOKF had
17
     notice that it was reporting the mortgage inaccurately. Next, Plaintiff alleges that a
18
     foreclosure “F” status was added to the payment history of the BOKF mortgage, which
19
     was patently untrue. FAC, ¶¶ 19-20. Thus, BOKF failed to rid the reported mortgage of
20
     inaccuracies by creating new ones. Finally, Plaintiff alleges that BOKF failed to fully and
21
     properly investigate Plaintiff’s disputes. FAC, ¶ 32. Taking these three portions of
22
     Plaintiff’s Complaint together, Plaintiff asserts that (1) he found the inaccurate BOKF
23
     tradeline on his credit report; (2) he disputed the inaccurate BOKF tradeline; (3) BOKF
24
     had notice of the inaccurate tradeline through Experian’s actions; and (4) BOKF did not
25
     reasonably investigate the dispute, the result of which was an inaccurate foreclosure “F”
26
     status on Plaintiff’s credit report.
27

28



                                                        -5-
                               Plaintiff’s Opposition To BOKF’s Motion To Dismiss
              Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 6 of 9




1           Plaintiff has properly pleaded the required elements of an FCRA claim, as outlined
2    in Biggs. Through discovery, Plaintiff may prove that BOKF conducted an unreasonable
3    investigation in response to Plaintiff’s dispute of the BOKF mortgage. Accordingly, this
4    Court must deny BOKF’s Motion to Dismiss.
5
                b. Plaintiff Is Suing For The Same Disputed Issue, Not A Different,
6                  Undisputed One As BOKF Suggests.
7           Defendant conveniently misinterprets Plaintiff’s allegations by claiming that
8    Plaintiff is suing BOKF for its failure to investigate the undisputed foreclosure “F” status.
9    MTD, pgs. 2-3. In reality, the basis for Plaintiff’s claim against BOKF is that BOKF
10   violated the FCRA in response to Plaintiff’s initial dispute. FAC, ¶¶ 15-20, 32. Therefore,
11   Plaintiff is not suing for a different, undisputed issue; he is suing for the same, disputed
12   issue that BOKF failed to reasonably investigate and thus resulted in a continued
13   inaccurate credit report. Id.
14
            BOKF’s reliance on Petty, Herisko, Jackson, and Wickstrom is irrelevant because
15
     Plaintiff does not contend that he should be able to sue under 15 U.S.C. § 1681s-2(b) for
16
     an undisputed inaccuracy on his credit report.
17
            In Petty, a consumer’s FCRA claim against a credit reporting agency was
18
     dismissed. Petty v. Equifax Info. Servs., LLC, Civil Action No. CCB-10-694, 2010 U.S.
19
     Dist. LEXIS 113159, at *15 (D. Md. Oct. 25, 2010). The plaintiff initially stated that he
20
     was not liable for joint debts after his divorce and disputed those debts with credit
21
     reporting agencies. Id. at *2. Later, he conceded that the disputed information was
22
     accurate, and he was liable for the debt. Id. at *5. He sued a credit reporting agency for
23
     other inaccuracies that already existed, not inaccuracies from a furnisher’s
24
     unreasonable investigation. Id. (emphasis added).
25
            In Herisko, the plaintiff’s claim survived until the summary judgment stage.
26
     Herisko v. Bank of Am., 367 F. App'x 793, 794 (9th Cir. 2010). Summary judgment was
27
     granted when the district court found that the Plaintiff’s credit report was accurate, and
28



                                                       -6-
                              Plaintiff’s Opposition To BOKF’s Motion To Dismiss
                Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 7 of 9




1    there was no evidence that the credit reporting agency notified the furnisher of the
2    inaccuracy. Id. Like in Petty, the furnisher did not conduct an investigation that created
3    new errors concerning the plaintiff’s disputed tradeline. Id. (emphasis added).
4           Likewise, in Jackson and Wickstrom, the plaintiffs were not suing for new
5    inaccuracies that were created as a result of an unreasonable investigation by a furnisher.
6    Jackson v. Warning, No. PJM 15-1233, 2016 U.S. Dist. LEXIS 172589, at *1-25 (D. Md.
7    Dec. 13, 2016); Wickstrom v. Experian, No. 1:09-cv-591, 2010 U.S. Dist. LEXIS 65477,
8    at *1-14 (W.D. Mich. July 1, 2010).
9
            Here, BOKF conducted an unreasonable investigation in response to Plaintiff’s
10
     dispute with Experian. FAC, ¶ 32. Unlike the furnishers in Petty, Herisko, Jackson, and
11
     Wickstrom, who did not report new inaccuracies on the same tradeline after an
12
     investigation, BOKF corrected the disputed account balance but added a new foreclosure
13
     “F” status despite the foreclosure date being listed in the dispute. FAC, ¶¶ 19-20.
14
     Essentially, the tradeline was more harmful to Plaintiff at the conclusion of BOKF’s
15
     investigation than it was when Plaintiff disputed it. Plaintiff specifically contends that he
16
     disputed the accuracy of the BOKF mortgage with Experian, the dispute was forwarded
17
     to BOKF, and BOKF failed to properly investigate the dispute, evidenced by their
18
     decision to recklessly list a foreclosure “F” status on Plaintiff’s credit report dated
19
     November 2018. FAC, ¶¶ 15-20, 32. Plaintiff described the inaccurate foreclosure “F”
20
     status in his Complaint to support his allegation that BOKF did not properly
21
     investigate Plaintiff’s dispute, not to allege that BOKF failed to investigate a second
22
     dispute.
23
            Since the success of Plaintiff’s FCRA claim against BOKF does not rely on
24
     Plaintiff sending a second dispute to a credit reporting agency, this Court must deny
25
     BOKF’s Motion to Dismiss.
26

27

28



                                                       -7-
                              Plaintiff’s Opposition To BOKF’s Motion To Dismiss
              Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 8 of 9




1    IV.    CONCLUSION
2           Plaintiff’s dispute letter to Experian gave BOKF notice that the tradeline was
3    inaccurate. Thus, BOKF knew that reporting an “F” status in response to Plaintiff’s
4    dispute was still inaccurate. Using BOKF’s logic, a furnisher could indefinitely report
5    new inaccuracies to the credit reporting agencies without ever correctly reporting the
6    tradeline as a whole. Therefore, BOKF would not be liable for reporting new inaccuracies
7    after a consumer’s dispute because a consumer cannot give notice of a specific inaccuracy
8    within a tradeline until it exists. Under BOKF’s proposed notice pleading requirement,
9
     furnishers would be able to perpetually report inaccurate tradelines, free of liability. This
10
     is not the goal of the FCRA and dismissing Plaintiff’s claim against BOKF would
11
     incentivize carelessness and force consumers to quality check the results of a furnisher’s
12
     investigation.
13
            Taking Plaintiff’s allegations of material fact as true and construing them in the
14
     light most favorable to the nonmoving party indicates that BOKF had notice of Plaintiff’s
15
     dispute and conducted an unreasonable investigation that resulted in a new inaccuracy on
16
     Plaintiff’s BOKF tradeline. Therefore, because Plaintiff has pleaded sufficient facts to
17
     state a plausible claim for relief against BOKF under section 1681s-2(b) of the FCRA,
18
     BOKF’s Motion to Dismiss should be DENIED.
19

20          Respectfully submitted this 11th day of July 2019,

21

22
                                                  By:/s/ David A. Chami
                                                  David A. Chami, AZ #027585
23                                                PRICE LAW GROUP, APC
                                                  8245 N. 85th Way
24
                                                  Scottsdale, AZ 85258
25                                                T: (818) 600-5564
                                                  F: (818) 600-5464
26                                                david@pricelawgroup.com
27                                                Attorneys for Plaintiff,
                                                  Jeffrey Stuart
28



                                                       -8-
                              Plaintiff’s Opposition To BOKF’s Motion To Dismiss
              Case 2:18-cv-04428-DLR Document 56 Filed 07/11/19 Page 9 of 9



                                   CERTIFICATE OF SERVICE
1

2           I hereby certify that on July 11, 2019, I electronically filed the foregoing with the
3
     Clerk of the Court using the ECF system, which will send notice of such filing to all
4
     attorneys of record in this matter.
5

6
                                                           PRICE LAW GROUP, APC
7
                                                           /s/Elizabeth Nanez
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       -9-
                              Plaintiff’s Opposition To BOKF’s Motion To Dismiss
